Reasons For Allowance
Claims 1-8, 11-14, 16, 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a controller configured to: cause the apparatus to output a single-phase alternating current (AC) voltage of a first frequency between the second terminal and the third terminal by switching, at a second frequency different from the first frequency, the first, the second, the third, and the fourth switches, wherein the switching includes: during each first half period of the second frequency, turn on the first switch and the third switch, and turn off the second switch and the fourth switch; and during each second half period of the second frequency, turn on the second switch and the fourth switch, and turn off the first switch and the third switch.”.	Regarding claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a controller configured to: receive an input single-phase alternating current (AC) voltage between the first terminal and the second terminal; and convert the input single-phase AC voltage to an output single-phase alternating current (AC) voltage of a first frequency between the second terminal and the third terminal by switching, at a second frequency different from the first frequency, a first switch and a second switch of the first plurality of series-connected switches, and a third switch and a fourth switch of the second plurality of series-connected switches, wherein the switching includes, during each half period of the second frequency and for each of the plurality of parallel-connected AC-to-AC converters: turn on the first switch, and turn off the second switch, and turn on the third switch, and turn off the fourth switch.”.	Regarding claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…producing, at an output terminal of the AC-to-AC converter and the neutral terminal, an output AC voltage of a first frequency by switching, at a second frequency different from the first frequency, a plurality of series-connected switches connected between the input terminal and the output terminal, wherein the switching includes: during each first half period of the second frequency, turning on, by a controller, a first switch and a second switch, of the plurality of series-connected switches and turning off, by the controller, a third switch and a fourth switch, of the plurality of series-connected switches; and during each second half period of the second frequency, turning off, by the controller, the first switch and the second switch, and turning on, by the controller, the third switch and the fourth switch; and causing a resonance, at a resonant frequency, between an inductor, connected to a midpoint of the plurality of series-connected switches and the neutral terminal, and a capacitor connected across two switches of the plurality of series-connected switches.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838


/KYLE J MOODY/Primary Examiner, Art Unit 2838